Silverman, J. (concurring).
CPL 60.45 (subd 2) provides in part as follows: "2. A confession, admission or other statement is 'involuntarily made’ by a defendant when it is obtained from him: * * * (b) By a public servant engaged in law enforcement activity or by a person then acting under his direction or in cooperation with him: (i) by means of any promise or statement of fact, which promise or statement creates a substantial risk that the defendant might falsely incriminate himself; or (ii) in violation of such rights as the defendant may derive from the constitution of this state or of the United States.” In the present case, I do not think that the urgings by the Assistant District Attorney to the defendant that he tell the truth created "substantial risk that the defendant might falsely incriminate himself’ (CPL 60.45, subd 2, par [b], cl [i]). It seems to me that the dissent reads out of the statute (CPL 60.45, subd [b], cl [i]) the qualifying phrase "which promise or statement creates a substantial risk that the defendant might falsely incriminate himself’. I am not convinced that either reason or the established state of the law requires us to invalidate this statutory qualification. The Supreme Court has said, "that not every burden on the exercise of a constitutional right, and not every pressure or encouragement to waive such a right, is invalid.” (Corbitt v New Jersey, 439 US 212, 218.) I think pressure or encouragement merely to tell the truth is not necessarily invalid and that the New York statute draws the line at a point which is well within the permissible area. (This is not to say of course that pressures or encouragements which violate due process on well-established principles or the rules of Miranda v Arizona, 384 US 436, etc., are rendered valid if they do not fall afoul of the qualifying clause of subdivision "[1].” But absent such a violation, inducements of the types permitted by the New York statute are I think valid.) We live in the age of Miranda. This defendant was given the Miranda warnings including the right to remain silent, and the right to the assistance of counsel at the interrogation. Defendant chose not to remain silent or to have counsel and thereby, until he reinvoked those privileges, defendant waived his privilege against self incrimination, and his right to the assistance of counsel. Once defendant had pro tanto waived his privilege against self incrimination and his right to the assistance of counsel, I do not see what constitutional right of defendant was violated by the urging to him to tell the truth rather than a lie, or by the vague generalized suggestions that that would be better for him. Surely there is no free standing constitutional privilege to lie. The privilege against self incrimination is a privilege to remain silent; it is not a privilege to speak falsely. Constitutional prohibitions with respect to related subjects should have some measure of consistency and coherence. Otherwise, we have merely a hodgepodge of unconnected rules bearing no logical relationship to each other (cf. Fuld, J., in Ando v Woodberry, 8 NY2d 165, *527167, in another connection: "a trackless morass of arbitrary and artificial rules”). The constitutional principles governing pleas of guilty obviously should have some relationship to those governing preindictment statements given to the prosecutor. In both cases there is involved a waiver of the privilege against self incrimination. The plea of guilty goes further than the preindictment statement. For the preindictment statement can be, as here it was, to some extent at least exculpatory. The plea of guilty has no element of exculpation about it; it is inculpation itself. It is a conviction. It is also a waiver of the right to jury trial or any trial, and of the rights of both confrontation and presentation of evidence in defense. (See Boykin v Alabama, 395 US 238.) Because of this, there was at one time a widespread belief, similar to that referred to in the language of some of the cases cited in the dissent, that any inducement or promise rendered the plea invalid. And so we had the unedifying spectacle of Judges solemnly asking the defendant whether any promise had been made and the defendant saying there had been none when the court, defendant and all the lawyers knew that the plea was a result of negotiation and agreement, including a promise by the prosecutor as to his recommendation for sentence, and sometimes a promise made by the Judge as to sentence. (See, e.g., Blackledge v Allison, 431 US 63; Bordenkircher v Hayes, 434 US 357, 362 ["this previously clandestine practice”].) In recent years that practice has changed. It is recognized that pleas of guilty can be negotiated, bargained and contracted for, with promises by the District Attorney as to the sentence that he will recommend, and even by the court as to the sentence that will be imposed. (See, e.g., People v Selikoff, 35 NY2d 227; Blackledge v Allison, supra; Bordenkircher v Hayes, supra.) "Specifically, there is no per se rule against encouraging guilty pleas. We have squarely held that a State may encourage a guilty plea by offering substantial benefits in return for the plea.” (Corbitt v New Jersey, supra, pp 218-219; accord People v Pena, 50 NY2d 400.) This is so, "notwithstanding the fact that every such instance is bound to have the concomitant effect of discouraging a defendant’s assertion of his trial rights” (People v Pena, supra, pp 411-412). "This Court has necessarily accepted as constitutionally legitimate the simple reality that the prosecutor’s interest at the bargaining table is to persuade the defendant to forgo his right to plead not guilty.” (Bordenkircher v Hayes, supra, p 364.) "As the Constitution has been construed in our cases, it is not forbidden to extend a proper degree of leniency in return for guilty pleas.” (Corbitt v New Jersey, supra, p 223.) If such inducement, encouragement, bargaining and promises are permissible to induce a plea of guilty, I am unable to see why, in the absence of a violation of the privilege against self incrimination or right to counsel, we should hold that it is forbidden for prosecuting attorneys to urge the defendant to tell the truth and to that end to make the vague and general suggestions to defendant here involved. In the end we return to the New York statute which I think draws the line at a reasonable and constitutional place.